One International Place 40th Floor 100 Oliver Street Boston, MA02110-2605 +16177287100Main +16174266567Fax www.dechert.com LEAH CRY leah.cry@dechert.com +617728 7139Direct +6172758405Fax March 9, 2015 Via Electronic Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Russell Investment Company File Nos. 002-71299 and 811-03153 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Securities Act”), the undersigned hereby certifies on behalf of Russell Investment Company (the “Trust”) that the forms of Prospectus and Statement of Additional Information included in Post-Effective Amendment No. 210 to the Trust’s Registration Statement on Form N-1A (“PEA 210”) that would have been filed by the Trust pursuant to Rule 497(c) under the Securities Act would not have differed from what was contained in PEA 210.I hereby further certify that PEA 210 was filed electronically with the Commission on March 3, 2015 pursuant to Rule 485(b) under the Securities Act. No fees are required in connection with this filing.Please call me at (617) 728-7139 or John V. O’Hanlon at (617) 728-7111 if you have any questions. Very truly yours, /s/ Leah Cry Leah Cry cc:John V. O’Hanlon, Esq. Mary Beth Rhoden Albaneze, Esq.
